
	

115 SRES 94 ATS: Designating March 2017 as “National Read Aloud Month”.
U.S. Senate
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 94
		IN THE SENATE OF THE UNITED STATES
		
			March 23, 2017
			Mr. Portman (for himself and Ms. Harris) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		April 4, 2017Committee discharged; considered and agreed toRESOLUTION
		Designating March 2017 as National Read Aloud Month.
	
	
 Whereas medical experts have concluded that reading aloud is the single most important activity in which parents can participate in order to prepare their children to read and learn; Whereas recent research has concluded that, by 3 years of age, there is a gap in early brain development between children whose parents read to them and children whose parents do not;
 Whereas Congress has highlighted the importance of early childhood literacy by including funding for State comprehensive literacy plans and targeted funds toward early childhood education programs in the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 1802);
 Whereas, in 2013, Read Aloud 15 MINUTES launched a decade-long national campaign highlighting the importance of reading aloud to children, starting from birth; and
 Whereas Read Aloud 15 MINUTES now has more than 21 National Leadership Partners and 10,000 grassroots partners, including day care facilities, schools, libraries, health centers, and rotary clubs in all 50 States: Now, therefore, be it
		
	
 That the Senate— (1)designates March 2017 as National Read Aloud Month; and
 (2)encourages parents and guardians to read to their children for 15 minutes every day because of the developmental benefits that activity has for children.
			
